Citation Nr: 0808484	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung disease.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to September 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.

The veteran's appeal was certified to the Board in August 
2006.  Later that same month, he submitted additional 
evidence, consisting of medical records and his own 
statements, directly to the Board, without a waiver of 
consideration of that evidence by the RO.  The medical 
records do not pertain to the issue on appeal and the 
statements are duplicative of arguments presented through the 
course of the appeal.  Thus, there is no requirement to 
return to the case to the RO to consider the recently 
submitted evidence.  38 C.F.R. § 20.134 (2007).  


FINDING OF FACT

A lung disease did not have its onset during active service 
or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung 
disease have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's complete service medical records have been 
destroyed and are no longer available.  Therefore, the Board 
has a heightened obligation to provide an explanation of 
reasons and bases for its findings, and consider the benefit-
of-the- doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, even 
with consideration of the benefit-of-the-doubt rule, the 
Board emphasizes that there is no medical evidence of a nexus 
or relationship between a lung disease and service.

The only medical record available is an August 1957 clinical 
record cover sheet showing that the veteran was hospitalized 
at the US Army Hospital in Fort Carson, Colorado for 3 days 
with a diagnosis of common cold.  

Post-service medical treatment records show that the veteran 
had been diagnosed as having emphysema and chronic 
obstructive pulmonary disease (COPD).  Therefore, the first 
requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

The veteran submitted statements from his wife and brother to 
the effect that the veteran did not have breathing problems 
before service.  They both contend that his breathing 
problems began during service when he inhaled gas through a 
faulty gas mask during basic training and was sent to the 
base hospital.  

There is no evidence that a lung disease was incurred in or 
aggravated by his military service.  The only available 
service medical records show that veteran was hospitalized 
during service, but the diagnosis was common cold.  There is 
no indication in that limited record that the veteran inhaled 
gas, as asserted by the veteran, his wife and brother.  The 
Board finds those assertions not credible, given that the 
contemporaneous medical evidence shows hospitalization for a 
cold, without reference to exposure to gas.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006. 

The post-service medical records do not provide a link to an 
event that occurred in service or provide an opinion that his 
lung disease was incurred in service.  In fact, a private 
physician attributed the veteran's lung disease to smoking.  
During an April 1990 private examination, the veteran stated 
that he smoked for approximately 37 years and, following x-
rays of the lungs that showed pleural thickening, the veteran 
was diagnosed as having mild emphysema related to tobacco 
abuse.  

More significantly, the first indication of record that the 
veteran had a lung disease was in August 1985 when a private 
examiner noted that x-rays of the chest showed evidence of 
COPD.  Therefore, for 28 years following service there is no 
documented objective evidence of complaints of or treatment 
for a lung disease.  In fact, private x-rays and physical 
examinations prior to that date consistently reported clear 
lungs.  In rendering a determination on the merits of claim, 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  Despite the veteran's assertion of 
continuing symptomatology, the long time lapse between 
service and any documented evidence of treatment 
preponderates against a finding of a lung disease during 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
lung disease to service, and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a lung disease.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2003.  An additional letter was 
sent in March 2006.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  Although the notice satisfying Dingess was not sent 
prior to the initial adjudication, as the claim of service 
connection is being denied, no rating or effective date is 
assigned and the error was harmless.  In an April 2006 
response, the veteran reported that he had no additional 
evidence or information to submit.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran.  The Board notes that the 
veteran's complete service medical records are not available.  
However, it appears that the RO searched alternative sources 
in an attempt to assist the veteran prove his service-
connection claim.  Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).

Finally, VA need not obtain an examination in this case.  The 
evidentiary record does not show that the veteran's current 
lung disease may be associated with an established event, 
injury, or disease in service; or otherwise associated with 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a lung disease is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


